Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 1 of 26 PageID 760




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


JACARA MONIQUE GARTRELL,
Individually and on behalf of a class of
persons similarly situated,

        Plaintiff,
                                                  Case No. 3:19-cv-00442-TJC-JBT
v.

J.J. MARSHALL & ASSOCIATES, INC.,

      Defendant.
___________________________________/



             J.J. Marshall & Associates, Inc.’s Motion for Reconsideration re:
     Granting Modification of the Scheduling Order and Leave to Amend the Complaint




                                           GOLDEN SCAZ GAGAIN, PLLC
                                           1135 Marbella Plaza Drive
                                           Tampa, Florida 33619



                                           Attorneys for Defendant
                                           J.J. Marshall & Associates, Inc.
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 2 of 26 PageID 761




                                      TABLE OF CONTENTS


Page
    I.        Introduction……..…………………………………………………………….1

    II.       Relevant Procedural History………………..…………………..……………1

    III.      Legal Standard………………………………………………………………...4

    IV.       Argument……………………………………………………………………...4

           1. The court committed clear error by failing to determine whether it had
              jurisdiction prior ruling on Plaintiff’s Motion..……………………………..4

           2. The court erroneously concluded 28 U.S.C. § 1653 could be used to fix
              the Complaint’s deficient jurisdictional facts…………………….………….7

           3. Jurisdiction cannot be created by equity……………………………..…….16

           4. Jurisdiction cannot be created after-the-fact by amending the operative
              complaint……………………………………..………………………………18

    V.        Conclusion……...…………………………………………………………....11




                                   TABLE OF AUTHORITIES

                                                                                                    Page(s)

      Cases
American Fire & Cas. Co. v. Finn,
  341 U.S. 6, 71 S.Ct. 534, 95 L.Ed. 702 (1951) ..................................................... 17
Bonner v. City of Prichard,
  661 F.2d 1206 (11th Cir.1981) (en banc .............................................................. 16
Canadian Indemnity Co. v. Republic Indemnity Co.,
  222 F.2d 601 (CA9 1955) ............................................................................. 10, 11
Dorsch v. Pilatus Aircraft Ltd.,
  2012 WL 1565447 (M.D.Fla. May 2, 2012) ..........................................................4


                                                      i
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 3 of 26 PageID 762




Ex parte McCardle,
   74 U.S. 506 (1868) ................................................................................. 1, 2, 5, 12
Farquharson v. Citibank, N.A.,
   664 F. App'x 793 (11th Cir. 2016) ....................................................................... 18
Grupo Dataflux v. Atlas Glob. Grp., L.P.,
   541 U.S. 567, 124 S. Ct. 1920, 158 L. Ed. 2d 866 (2004) .................... 18, 19, 20, 21
Id.,
   138 S. Ct. 897 (2018) .......................................................................................... 13
Id.,
   490 U.S. 826 .........................................................................................8, 9, 13, 16
Id.,
   583 F.3d 750 (11th Cir. 2009) ................................................................. 13, 14, 15
Id.,
   602 F.2d 730 (5th Cir. 1979) ............................................................................... 16
Id.,
   979 F.3d 917 (11th Cir. 2020) ...............................................................................3
In re Carter,
   618 F.2d 1093 (5th Cir. 1980) ............................................................................. 18
Lawrence v. Dunbar,
   919 F.2d 1525 (11th Cir. 1990) ........................................................................... 20
Lussier v. Dugger,
   904 F.2d 661 (11th Cir.1990) ................................................................................4
Mollan v. Torrance,
   9 Wheat. 537, 6 L.Ed. 154 (1824) ........................................................... 18, 19, 20
Owen Equipment & Erection Co. v. Kroger,
   437 U.S. 365, fn. 21 (1978) ................................................................................. 17
Schlesinger v. Councilman,
   420 U.S. 738 (1975) ........................................................................................... 10
Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83 (1998) ................................................................................... 4, 5, 6, 8
United States v. Amodeo,
   916 F.3d 967 (11th Cir.) .......................................................................................5
United States v. Locke,
   471 U.S. 84, 105 S.Ct. 1785, 85 L.Ed.2d 64 (1985) ............................................. 16
United Supreme Council v. United Supreme Council of the Ancient,
   792 Fed. Appx. 249 (4th Cir. 2019) .................................................................... 11
Wright v. Dougherty County,
   358 F.3d 1352 (11th Cir.2004) ........................................................................ 8, 19

      Statutes
10 U.S.C. s 876 ......................................................................................................10
28 U.S.C. s 1331 ....................................................................................................10
28 U.S.C. § 1653 ............................................................................................. passim
                                                           ii
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 4 of 26 PageID 763




Art. 76 of the Uniform Code of Military Justice ..................................................... 10

       Other Authorities
v. 7027 ...................................................................................................................13




                                                             iii
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 5 of 26 PageID 764




                                      I.      Introduction

       In 1868, the Supreme Court declared: “Without jurisdiction the court cannot

proceed at all in any cause.” 1 Recognizing Trichell created doubt about its

jurisdiction, the court issued an Order stating: “plaintiff’s standing must be resolved

before the case can proceed.” 2 But instead of determining whether it had jurisdiction,

the court employed “hypothetical jurisdiction’’ and erroneously ruled § 1653

permitted Gartrell to retroactively create Article III standing.

                                II. Relevant Procedural History

       On July 6, 2020, the Eleventh Circuit issued its decision in Trichell in which

the Court—applying the Supreme Court’s 2016 decision in Spokeo v Robins, as well as

its own prior precedent in Perry v CNN, Cordoba v DIRECTV, Salcedo v Hanna, Palm

Beach Golf Center v Sarris, and Nicklaw v Citimortgage—determined the FDCPA

plaintiffs had failed to allege sufficient facts to create Article III jurisdiction.

       Upon learning of Trichell, the court entered an Order: 1) stating “Trichell calls

into questions plaintiff’s standing here”; 2) recognizing that “plaintiff’s standing must

be resolved before the case can proceed”, and 3) requiring the parties to brief

Gartrell’s Article III standing. 3

       In her brief, the Plaintiff argued vociferously that she had standing since her

FDCPA claims arose of so-called “substantive” violations of the FDCPA and not



1
  Ex parte McCardle, 74 U.S. 506, 514 (1868) (emphasis added).
2
  See, DE 44 at p. 1.
3
  See, DE 44 at p. 1.
                                              Page 1 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 6 of 26 PageID 765




mere “procedural violations”, and therefore injury was presumed. 4 To support her

arguments, the Plaintiff relied entirely on the unpublished decision from the Eleventh

Circuit in Church v Accretive Health, while dismissing as irrelevant the prior precedent

cited in Trichell, to ultimately conclude:

                  Trichell…is not a ‘the sky is falling’ decision that some have
                  made it out to be. In fact, it has little to do with well plead
                  substantive statutory violations. 5

          In its response, J.J. Marshall argued that Trichell laid waste to the “procedural

vs. substantive” distinction created by the panel in Church—which didn’t even merit

a mention in Trichell—and reiterated, consistent with Spokeo and its prior precedents

in Perry, Cordoba, Salcedo, Palm Beach Golf, and Nicklaw, that concrete injury is

necessary to satisfy Article III jurisdiction in cases alleging statutory violations. The

decision was not a change in the law; it was instead simply the application of prior

precedent to a FDCPA case.

          Confident that her “substantive vs. procedural” argument would rule the day,

the Plaintiff sat back awaiting a favorable ruling from the court on the standing issue.

But before that could happen, the Eleventh Circuit issued its ruling in Muransky v

Godiva Chocalatier, which doubtlessly ruined the Plaintiff’s plan since, in that case, the

Court—relying on Nicklaw—held:

                  arguments grounded in a distinction between substantive and
                  procedural rights miss the point and are unconvincing because
                  they depend entirely on the framing of the right. The question,
                  always, is whether an injury in fact accompanies a statutory

4
    See, DE 45, generally.
5
    Ibid. at p.15.
                                                Page 2 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 7 of 26 PageID 766




                violation.
                                               …
                We thus continue to adhere to our decision in Nicklaw.
                Muransky’s assertion that he does not need to show anything
                more than a noncompliant receipt because his statutory right
                was “substantive” cannot be squared with our precedent—or
                with the central holding of Spokeo. To avoid “alleging a bare
                procedural violation,” the plaintiff must show either some harm
                caused by the violation or a material risk of harm. What
                Muransky has missed is that the word “bare” is just as
                important as the word “procedural.” 6

        Muransky removed any possibility the court could agree with Plaintiff’s

argument that Article III jurisdiction existed solely because her claims were based on

“substantive” and not “procedural” violation since the Eleventh Circuit recognized

in Muransky—just as Defendant had argued in its brief—Nicklaw drove a stake

through the heart of the “substantive vs. procedural” distinction years earlier. 7 Not

surprisingly, a few weeks after Defendant filed Muransky as supplemental authority,

Plaintiff filed a combined Motion to Modify the Scheduling Order and for Leave to

Amend the Complaint (Motion to Amend) requesting the court grant her permission

to shore up her pending Complaint by “add[ing]…additional Article III factual

allegations.” 8 While not dispositive, it is worth noting that Gartrell never argued the

court could determine it lacked jurisdiction yet grant her Motion to Amend.

        As recognized by the Supreme Court time and again, the absence of

jurisdiction left this court with no option but to announce that fact and dismiss the

case. But the court impermissibly proceeded to review and grant Gartrell’s Motion to


6
  Id., 979 F.3d 917, 930 (11th Cir. 2020) (internal citations and quotations omitted).
7
  Id.
8
  See, DE 53 at p. 6.
                                                Page 3 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 8 of 26 PageID 767




Amend and in the process, violating a basic tenet of Article III jurisdiction that

“[w]ithout jurisdiction the court cannot proceed at all in any cause.” 9

                                     III.     Legal Standard

        It is within the Court’s discretion to grant reconsideration. 10 The Court will

reconsider a prior ruling if there is a need to correct clear error. 11 Because the Court

always strives to reach the correct result given the facts and applicable law, it will

when appropriate, exercise its broad judgment to alter an order to achieve that end.

                                            IV.     Argument

     1. The court committed clear error by failing to determine whether it had
        jurisdiction prior ruling on Plaintiff’s Motion.

        The court, in its July 9, 2020 Order requiring the parties to brief the plaintiff’s

standing in light of Trichell, recognized that “plaintiff’s standing must be resolved

before the case can proceed.” 12 And in its brief opposing Plaintiff’s Motion to

Amend, J.J. Marshall cited the Supreme Court’s ruling in Steel v. Citizens for a Better

Environment, in which the Court echoed its 1868 ruling in Ex parte Lardner that

“[w]ithout jurisdiction the court cannot proceed at all in any cause.” 13 The

Defendant’s and this court’s statements were consistent with the principle that

because jurisdiction creates the power to rule, the requirement that a court “must first




9
  Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)
10
   See, Lussier v. Dugger, 904 F.2d 661, 667 (11th Cir.1990).
11
   See Dorsch v. Pilatus Aircraft Ltd., 2012 WL 1565447, at *1 (M.D.Fla. May 2, 2012).
12
   See, DE 44 at p. 1.
13
   See, DE 54 at p. 7.
                                                  Page 4 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 9 of 26 PageID 768




satisfy itself of … jurisdiction is a rule without exception.” 14 But the court failed to do

just that—i.e., determine if it had to jurisdiction to consider the Motion to Amend. It

instead simply granted the Motion.

        To be sure, Steel recognized that the Supreme Court has published a “long and

venerable line of … cases” all holding that:

                [w]ithout jurisdiction the court cannot proceed at all in any cause.
                Jurisdiction is power to declare the law, and when it ceases to exist,
                the only function remaining to the court is that of announcing the fact
                and dismissing the cause. On every writ of error or appeal, the first
                and fundamental question is that of jurisdiction, first, of this court,
                and then of the court from which the record comes. This question the
                court is bound to ask and answer for itself, even when not otherwise
                suggested, and without respect to the relation of the parties to it. The
                requirement that jurisdiction be established as a threshold matter
                springs from the nature and limits of the judicial power of the United
                States and is inflexible and without exception.
                This Court’s insistence that proper jurisdiction appear begins at least
                as early as 1804, when we set aside a judgment for the defendant at
                the instance of the losing plaintiff who had himself failed to allege the
                basis for federal jurisdiction. Just last Term, we restated this principle
                in the clearest fashion, unanimously setting aside the Ninth Circuit’s
                merits decision in a case that had lost the elements of a justiciable
                controversy:

                    Every federal appellate court has a special obligation to
                    satisfy itself not only of its own jurisdiction, but also that of
                    the lower courts in a cause under review, even though the
                    parties are prepared to concede it. And if the record discloses
                    that the lower court was without jurisdiction this court will
                    notice the defect, although the parties make no contention
                    concerning it. When the lower federal court lacks jurisdiction,
                    we have jurisdiction on appeal, not of the merits but merely
                    for the purpose of correcting the error of the lower court in
                    entertaining the suit. 15

        In analyzing Steel, the court correctly identified its holding stating, “that the



14
   United States v. Amodeo, 916 F.3d 967, 971 (11th Cir.), cert. denied, 140 S. Ct. 526, 205 L. Ed. 2d
343 (2019) citing Steel Co., 523 U.S. at 94, 118 S.Ct. 1003 (quoting Ex parte McCardle, 74 U.S. 506,
514, 7 Wall. 506, 19 L.Ed. 264 (1868)).
15
   Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94–95 (1998).
                                                 Page 5 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 10 of 26 PageID 769




Court must determine whether plaintiffs have standing before deciding whether the

cause of action gives them the right to recover.” 16 Yet, it didn’t apply Steel. Instead of

actually determining if jurisdiction existed, the court proceeded on the assumption it

had jurisdiction to consider the Motion to Amend.

        Steel flatly rejected this same process, which it described as the “doctrine of

‘hypothetical jurisdiction’ that enables a court to resolve contested questions of law

when its jurisdiction is in doubt”, since rulings based on assumed jurisdiction “come

to the same thing as an advisory opinion, disapproved by this Court from the

beginning.” 17 Applying this rationale to the court’s decision to review the Motion to

Amend without first determining if jurisdiction existed means the court’s order

granting the Motion to Amend is “the same thing as an advisory opinion.”

        Defendant—bolstering its argument—also cited Wernick v. Matthews, a 1975

decision from the Old Fifth, for the same concept espoused in Steel: “Binding

precedent requires the court to first determine whether it has jurisdiction before

reviewing substantive issues.” 18 And while the court addressed Wernick, it found the

decision “inapposite” because it “addressed whether the appellate court had

jurisdiction over an appeal when the applicable statute gave appellate jurisdiction to

the Supreme Court, and concluded that it did not.” 19 This micro analysis overlooked

the fact that Wernick, like Steel, were not fact-specific citations, but cited solely for the


16
   See, DE 58, at p. 6, fn. 3.
17
   Id. at 101.
18
   See, DE 54 at p. 1.
19
   See, DE 58 at p. 6, fn. 3.
                                           Page 6 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 11 of 26 PageID 770




unremarkable concept that a court must determine whether it has jurisdiction before

reviewing a motion.

      The court’s failure to determine whether it had jurisdiction before considering

the Motion to Amend violated binding precedent, was clear error, and therefore,

merits reconsideration.

   2. The court erroneously concluded 28 U.S.C. § 1653 could be used to fix the
      Complaint’s deficient jurisdictional facts.

      As detailed above, despite the court’s obligation to first determine whether

jurisdiction existed before proceeding to the merits of Gartrell’s Motion to Amend,

the court first granted the Motion and then addressed the jurisdictional issue,

erroneously finding that 28 U.S.C. § 1653 allowed Gartrell to amend her factually

deficient complaint to create jurisdiction. The court’s analysis of this issue—while

correctly reciting the statutory language of § 1653—overstated the relief available

under the statute.

      Addressing the jurisdictional issue, the court correctly summarized J.J.

Marshall’s argument, as follows:

             J.J. Marshall argues that Gartrell did not allege sufficient facts
             for standing under the requirements of Trichell, and therefore
             that this Court lacks jurisdiction and must dismiss her
             complaint without ruling on her motions. J.J. Marshall states
             that “[t]he court cannot act in the absence of jurisdiction, so it
             cannot find jurisdiction lacking and then, create jurisdiction
             post factum by authorizing amendment to a factually deficient
             complaint.”

      But instead of conducting an Article III analysis of whether the Complaint

was factually deficient, the court took a wrong turn, as demonstrated by its

                                           Page 7 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 12 of 26 PageID 771




conclusion that “[u]nder settled pleading principles, the court retains discretion to

allow amendment to cure jurisdictional defects.” 20 The “settled pleading principles”

the court alluded to are not apparent to J.J. Marshall. Nor did the court list any

specific principles in the Order.

       The court also concluded that Congress “has [also] authorized amended

complaints by statute, permitting ‘[d]efective allegations of jurisdiction to be

amended’” under 28 U.S.C.A. § 1653. 21 While this statement is literally true, the

court’s reliance on § 1653 here conflicts with the Supreme Court’s ruling in Newman-

Green v. Alfonzo-Larrain that the statute “addresses only incorrect statements about

jurisdiction that actually exists, and not defects in the jurisdictional facts themselves.” 22

The importance of the phrase “that actually exists” cannot be overstated since it

recognizes that jurisdiction can exist even the “allegations of jurisdiction” are

defective, but “defects in the jurisdictional facts themselves” leave the court without

jurisdiction and compel dismissal. State another way, because the Plaintiff lacked

standing when the complaint first was filed, her subsequent amendment cannot

create standing. Any attempt at subsequent amendment is, in fact, simply ineffective,

because “[b]y lacking standing to bring a claim the [plaintiff] also lack[s] standing to

amend the complaint.” 23

       The court required briefing from the parties specifically because “Trichell calls


20
   See, DE 58 at p. 5.
21
   Ibid. (emphasis added).
22
   Id., 490 U.S. 826, 832 n. 5 (1989).
23
   See, Wright v. Dougherty County, 358 F.3d 1352, 1356 (11th Cir.2004).
                                               Page 8 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 13 of 26 PageID 772




into question plaintiff’s [Article III] standing here.” 24 And Gartrell, in her Motion to

Amend seeking to avoid the same fate as Trichell, requested she be allowed to

“amend her allegations to more specifically describe[] her concrete injury” 25 so that

jurisdiction existed.

       The parties and the court were therefore in agreement that the issue presented

was whether the court could permit Gartrell to amend her Complaint to add more

factual details about her alleged injury in order to satisfy Trichell. Because the

amendment sought here was to cure factual deficiencies of harm in order to create

jurisdiction, § 1653 was unavailable since it “speaks of amending ‘allegations of

jurisdiction,’ which suggests that it addresses only incorrect statements about

jurisdiction that actually exists, and not defects in the jurisdictional facts

themselves.26

       In support of its ruling that § 1653 could be used here, the court cited the

Supreme Court’s decision in Schlesinger v. Councilman, which it interpreted as

meaning “any defective allegations of jurisdiction may be amended” under § 1653

regardless of whether the allegations relate to procedural issue such as diversity

jurisdiction or factual issue such as whether the harm suffered by the plaintiff satisfies

Article III’s “concrete injury” threshold. But, in fact, Schlesinger supports J.J.

Marshall’s argument and demonstrates the court’s error.



24
   See, DE 44, at p. 1.
25
   See, DE 53, at p. 3.
26
   Newman–Green, 490 U.S. at 831.
                                           Page 9 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 14 of 26 PageID 773




          Schlesinger came to the Supreme Court on appeal of a ruling from a district

court permanently enjoining the military from proceeding with a pending court-

martial against Councilman. 27 The Court presumed “the District Court found

jurisdiction under 28 U.S.C. s 1331”, the so-called “diversity statute”, but noted that

the “Petitioners argue, however, that even if the District Court might otherwise have

had jurisdiction under s 1331, this was removed by enactment of Art. 76 of the

Uniform Code of Military Justice, 10 U.S.C. s 876. “Footnote 9”, which is the one

this court cited for the proposition that § 1653 can be used to cure “any defective

allegations of jurisdiction,” 28 states in its entirety:

                  The ‘complaint’ filed in the District Court, see n. 5, supra,
                  nowhere mentioned s 1331 nor alleged the requisite amount in
                  controversy. The facts alleged and the claim asserted
                  nonetheless were sufficient to demonstrate the existence of a
                  federal question. See C. Wright, Law of Federal Courts 290—
                  291 (2d ed. 1970). And although a complaint under s 1331 is
                  fatally defective unless it contains a proper allegation of the
                  amount in controversy, see, e.g., Canadian Indemnity Co. v.
                  Republic Indemnity Co., 222 F.2d 601 (CA9 1955), respondent
                  now claims that the matter in controversy does exceed the
                  requisite amount. Brief for Respondent on the Jurisdictional
                  Issues 4—5. Defective allegations of jurisdiction may be
                  amended, 28 U.S.C. s 1653. In view of our disposition of the
                  case, however, no purpose would be served by requiring a
                  formal amendment at this stage.

          Footnote 9 in Schlesinger does not support the conclusion that § 1653 can be

used to fix a factually deficient complaint like Gartrell’s to create Article III

jurisdiction that doesn’t currently exist. It instead recognizes what this court noted



27
     Schlesinger v. Councilman, 420 U.S. 738, 740 (1975).
28
     See, DE 58 at p. 5 (emphasis added).
                                                  Page 10 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 15 of 26 PageID 774




earlier in its Order i.e., § 1653 permits “[d]efective allegations of jurisdiction” to be

amended if jurisdiction already exists. 29 In Schlesinger, the “defective allegations of

jurisdiction” related to the plaintiff’s failure to “allege[] the requisite amount in

controversy” to sustain diversity jurisdiction. That’s not the case here where

Gartrell’s Complaint fails to contain factual allegations sufficient to support a finding

of harm necessary to imbue this court with Article III jurisdiction.

        Perhaps realizing this conundrum, the court attempted to address it by

claiming: “Were J.J. Marshall’s arguments about standing taken to their logical end,

no plaintiff would ever be permitted to amend a complaint for lack of standing in any

situation, contradicting § 1653.” 30 But this analysis has serious flaws.

        First, it improperly conflates “standing” and “jurisdiction.” A plaintiff can

have standing, but the court can still lack jurisdiction. 31 That’s the situation here:

Gartrell has standing to pursue her FDCPA, but the court lacks jurisdiction under

Article III. § 1653 does not mention “standing”, only “jurisdiction,” and as

Schlesinger and scores of other cases make clear, the statute was designed solely to

rectify situations in which subject-matter jurisdiction already exists, but a simple

pleading defect makes it appear otherwise. As Newman-Green makes clear, § 1653 was



29
   Ibid. (emphasis added).
30
   Ibid. at p. 5-6.
31
   See, United Supreme Council v. United Supreme Council of the Ancient, 792 Fed. Appx. 249, 255 (4th
Cir. 2019) (the district court “conflates two distinct concepts: a party’s capacity to sue and be sued,
and this court’s Article III jurisdiction.”)




                                                Page 11 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 16 of 26 PageID 775




not designed to fix the defect here: a factual pleading deficiency resulting in a lack of

jurisdiction. The only “cure” here is dismissal without prejudice.

          Which leads to the second point, namely the court’s claim that agreeing with

J.J. Marshall’s argument would render § 1653 meaningless. In its post-Trichell brief,

J.J. Marshall, however, made clear that § 1653 serves an important, but limited,

purposes by creating a mechanism to fix certain, limited jurisdictional defects in

pleadings if jurisdiction actually exists, and it cited Code Red Roofers v. Hermitage

Insurance as an example of the proper application of the statute. The same statute,

however, cannot fix Gartrell’s Complaint because it is “factually deficient” in the

Article III context, meaning the court never had jurisdiction.

          Incongruously, the court determined that § 1653 allows a plaintiff to add facts

to factually deficient complaint and thereby, create jurisdiction. And were this

erroneous ruling to gain traction, it would not only be contrary to the plain language

of the statute but it would also eviscerate the bedrock principle of Article III

jurisdiction dating back to the Supreme Court’s 1868 ruling in Ex parte McCardle that

“[w]ithout jurisdiction the court cannot proceed at all in any cause” 32 by creating an

exception for cases—like this one—in which the pending complaint fails to allege

facts sufficient to create Article III jurisdiction. Such a ruling would

unconstitutionally permit courts to find jurisdiction lacking—as is the case here—but

nonetheless apply § 1653 to create jurisdiction after-the-fact by allowing the plaintiff



32
     Id., 74 U.S. (7 Wall.) 506, 19 L.Ed. 264 (1868).
                                                  Page 12 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 17 of 26 PageID 776




to amend the deficient complaint to add more facts.

       In Patchak v. Zinke, the Supreme Court stressed that “Congress’ power over

federal jurisdiction is an essential ingredient of separation and equilibration of

powers, restraining the courts from acting at certain times, and even restraining them

from acting permanently regarding certain subjects.” 33 The court’s ruling dispenses

with the restraint § 1653 places on the courts by expanding the statute’s reach to

situations in which jurisdiction does not presently exist.

       In Newman-Green, the Supreme Court anticipated some plaintiffs—and even

federal judges—would be tempted to argue that § 1653 can be used to alter or

embellish factually deficient complaints to create federal jurisdiction and

preemptively rejected the notion ruling that “[a]llowing such a change would

empower federal courts to amend a complaint so as to produce jurisdiction where

none actually existed before, and would thereby go beyond the text and intent of §

1653.” 34 This is precisely what’s happened here; the court has improperly “turned

back the clock” to allow Gartrell to create jurisdiction where none previously existed.

       The Eleventh Circuit applied Newman-Green in San Francisco Residence Club v.

7027 Old Madison Pike to prevent an after-the-fact amendment to create jurisdiction

where none existed. 35 In that case, the plaintiff San Francisco Residence Club sued

the defendants over a dispute about money, which one of the defendants “7027”



33
   Id., 138 S. Ct. 897, 907 (2018).
34
   See id. at 831.
35
   Id., 583 F.3d 750, 755–56 (11th Cir. 2009).
                                                 Page 13 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 18 of 26 PageID 777




ultimately deposited into the court registry. 36 The plaintiff then moved to condemn

the funds and requested they be disbursed to non-party Triad. 37 After the district

court granted that motion, 7027 filed a motion to alter, amend, or vacate the order

and requested that the court “direct return of any money paid from the clerk to the

registry of this court pending completion of the arbitration proceedings.” 38 When

that motion was denied, 7027 appealed.

         On appeal, the plaintiff argued that since Triad was a non-party, the district

court could not order it to return the funds. 7027 argued “there is no reason that the

district court cannot order Triad or [plaintiff] to restore the funds wrongfully

disbursed.” 39 The Eleventh Circuit agreed with the plaintiff finding the district court

lacked jurisdiction over Triad and that 7027 hadn’t requested the district court to

order the plaintiff to “reimburse the funds disbursed from the court registry” so it

lacked jurisdiction to consider that issue.40

         7027 then moved to amend the motion it filed in the district court claiming the

amendment was sought pursuant to § 1653 to cure “defective allegations of

jurisdiction.” 41 The amendment sought to add language requesting the district court

compel not only Triad, but the plaintiff to return the money. 42 Recognizing the

limited application of § 1653, the court rejected 7027’s attempt to create appellate


36
   Id. at 754.
37
   Id.
38
   Id.
39
   Id.
40
   Id. at 755.
41
   Id.
42
   Id.
                                          Page 14 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 19 of 26 PageID 778




jurisdiction after-the-fact, holding:

                   …section 1653 permits amendment only to correct incorrect
                   statements about jurisdiction that actually exists, and not
                   defects in the jurisdictional facts themselves. 7027 [] instead
                   attempts to create jurisdiction by moving this Court to amend
                   the request for relief in a motion the district court already has
                   denied. 43

           While San Francisco Residence Club involved appellate jurisdiction, as opposed

to Article III jurisdiction, the same analysis applied here and compelled the court to

deny the Motion to Amend because § 1653 does not permit amendment to cure

“defects in the jurisdictional facts” in an effort to create jurisdiction where none

previously existed. This court’s Order granting the Motion to Amend implicitly

concedes § 1653 did not permit the relief granted by stating the purpose of the ruling

is to permit Gartrell to allege her claimed “injuries in more detail, as Trichell

requires.” 44 The only possible purpose of amending was to create jurisdiction that

didn’t otherwise exist. And that was impermissible.

           The fact that § 1653 was created by Congress to permit federal courts to

remedy a very limited and specific type of jurisdictional defect—that does not exist

here—further demonstrates this court lacked the power to permit Plaintiff to remedy

the jurisdictional defects in her Complaint after-the-fact. Federal courts, including the

Supreme Court, have consistently refused to rewrite statutes on the premise the

Congress meant something other than what the statute as written states. “There is a




43
     Id. at 755-56 (internal citations omitted).
44
     See, DE 58 at p. 7.
                                                   Page 15 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 20 of 26 PageID 779




basic difference between filling a gap left by Congress’ silence and rewriting rules that

Congress has affirmatively and specifically enacted.” 45 Here Congress chose to limit

the power of federal courts to “fix” jurisdictional defects solely to remedying

“incorrect statements about jurisdiction that actually exists, and not defects in the

jurisdictional facts themselves.” 46 This court therefore lacks power to remedy the

“defects in [the Complaint’s] jurisdictional facts.”

     3. Jurisdiction cannot be created by equity.

        In Amco Construction v Mississippi, the Old Fifth held that the fact one party

may be “severely prejudiced” by a determination jurisdiction is lacking “is irrelevant

[because] [n]otions of waiver and estoppel cannot confer on a court of the United

States the jurisdiction to decide a claim.” 47 In its review here, the court committed

clear error by considering the perceived prejudicial effect dismissal would have on

Gartrell, stating:

                Gartrell should have the opportunity to argue that she has
                standing, and if she does, to argue the merits of her claim. Any
                prejudice to J.J. Marshall in allowing amendment does not
                outweigh the interests of justice in allowing Gartrell to
                proceed. 48

        Neither prejudice nor any other “equitable” consideration is relevant to

determining jurisdiction. The constitutional balance of policies creating the Article



45
   United States v. Locke, 471 U.S. 84, 105 S.Ct. 1785, 1793, 85 L.Ed.2d 64 (1985)
46
   See, Newman-Green, 490 U.S. at 831.
47
   Id., 602 F.2d 730, 733 (5th Cir. 1979). Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir.1981) (en banc), all decisions of the former Fifth Circuit handed down before the close of
business on September 30, 1981, are binding precedent in the Eleventh Circuit.
48
   See, DE 58 at p. 5.
                                               Page 16 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 21 of 26 PageID 780




III grant of judicial power, in fact, forbids a court from considering “prejudice” to a

party or even the “interests of justice” when determining whether to dismiss a case

for lack of jurisdiction. The court either has jurisdiction, or—as in this case—

jurisdiction is lacking. Any so called “asserted inequity,” “prejudice” or “interest of

justice” cannot form the basis for finding jurisdiction. 49

        But even if “prejudice” or the “interests of justice” were relevant here, the

court’s analysis of the issue would still be flawed. In the Order, the court notes:

“Gartrell’s proposed amended complaint does not change … Gartrell’s injuries upon

receiving the letter from J. J. Marshall.” 50 Implicit here is a finding that Gartrell knew

what injuries the letter caused her shortly after she received the letter more than two

(2) months before she filed this lawsuit. At some point prior to filing the Complaint,

an affirmative decision was made not to include all Gartrell’s injuries in the Complaint.

Maybe Gartrell didn’t detail all her injuries to her attorney. Or perhaps she did, and

her attorney decided not to include all those injuries in the Complaint. Whether the

decision not to allege all Gartrell’s injuries in the Complaint was made by Gartrell or

by her counsel has no real importance here. What is importance—because it

demonstrates inequitable nature of the court’s analysis—is that J.J. Marshall had no

role in the decision not to include all Gartrell’s alleged injuries in the Complaint.

Ironically, it is J.J. Marshall that has been prejudiced by the other side’s decision not



49
   See, Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 377, fn. 21 (1978), citing American Fire &
Cas. Co. v. Finn, 341 U.S. 6, 18, 71 S.Ct. 534, 95 L.Ed. 702 (1951).
50
   See, DE 58 at p. 6.
                                                Page 17 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 22 of 26 PageID 781




to include all Gartrell’s injuries, since J.J. Marshall has incurred significant expenses

litigating a jurisdictional issue that may have otherwise been avoided.

        The bigger issue, of course, is that that a harsh result from a court determining

it lacks jurisdiction has no relevance to Article III jurisdiction. If, for example, a

party seeks removal of a case to a federal court, permits it to be tried and only then,

seeks remand for lack of subject matter jurisdiction, the must be dismissed without

prejudice if the court determines jurisdiction is lacking—regardless of the perceived

unfairness. 51 This is because “the subject matter jurisdiction of federal courts is

limited by the Constitution and the Congress, and cannot be expanded by judicial

interpretation.” 52

        Here the court was required to determine if the pending Complaint, at the

time of filing, conferred jurisdiction “regardless of the costs it imposes.” 53 By ruling

that “[a]ny prejudice to J.J. Marshall in allowing amendment does not outweigh the

interests of justice in allowing Gartrell to proceed” the court impermissibly infected

its jurisdictional analysis with equitable concerns.

     4. Jurisdiction cannot be created after-the-fact by amending the operative
        complaint.

        In his 1824 opinion in Mollan v. Torrance, Chief Justice Marshall wrote: “It is




51
   In re Carter, 618 F.2d 1093, 1097 (5th Cir. 1980).
52
   Id. The Old Fifth ultimately vacated the district court’s post-judgment remand order finding that
while diversity jurisdiction was, in fact, lacking, federal question jurisdiction existed. Id. at 1104.
53
   Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570–71, 124 S. Ct. 1920, 1924, 158 L. Ed. 2d
866 (2004) citing Mollan v. Torrance, 9 Wheat. 537, 539, 6 L.Ed. 154 (1824); see also Farquharson v.
Citibank, N.A., 664 F. App'x 793, 798 (11th Cir. 2016)
                                               Page 18 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 23 of 26 PageID 782




quite clear, that the jurisdiction of the Court depends upon the state of things at the

time of the action brought, and that after vesting, it cannot be ousted by subsequent

events.”54 The natural corollary to this rule is that if jurisdiction has not been vested

“at the time of the action brought … it cannot be [created] by subsequent

events.” Stated another way, “[b]y lacking standing to bring a claim the appellants

also lack standing to amend the complaint.” 55

       As the Supreme Court recognized 180 years after Justice Marshall’s initial

pronouncement:

               This time-of-filing rule is hornbook law (quite literally) taught
               to first-year law students in any basic course on federal civil
               procedure. It measures all challenges to subject-matter
               jurisdiction…against the state of facts that existed at the time of
               filing—whether the challenge be brought shortly after filing,
               after the trial, or even for the first time on appeal. 56

       The law could not be clearer on this issue. Yet, despite citing Mollan’s

uncompromising language, the court—having implicitly determined the Complaint

fails to allege sufficient facts to create subject-matter jurisdiction under Article III—

found it nonetheless had “jurisdiction to permit” Gartrell to amend the Complaint to

“allege [her] injuries in more detail” in order to clear the Article III hurdle articulated

in Trichell. 57 Allowing Gartrell to amend the complaint to add “more detail” i.e.,

“new factual allegations,” according to the court, “does not change the ‘state of




54
   Id., 22 U.S. 537, 539 (1824).
55
   Wright, 358 F.3d at 1356.
56
   Grupo Dataflux, 541 U.S. at 570–71.
57
   See, DE 58 at p. 6.
                                            Page 19 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 24 of 26 PageID 783




things,’ or Gartrell’s injuries upon receiving the letter from J.J. Marshall.” 58

        But the court read Justice Marshall’s words too broadly. In Mollan, federal

jurisdiction was based on diversity of the parties. The dispute before the Court was

whether diversity jurisdiction was based on citizenship “at the time of the plea

pleaded” or “at the time the action was brought.” 59 The Court ruled “that the

jurisdiction of the Court depends upon the state of things at the time of the action

brought.” 60 Read in context, “things” in the “state of things” related specifically to

the jurisdictional allegations of citizenship and not allegations of fact made to

establish a federal court’s subject-matter jurisdiction.

        The court’s ruling establishing the following standard: if the decision not to

include facts known to a plaintiff when a complaint is first filed results in the court

lacking Article III jurisdiction, the lack of jurisdiction can later be “cured” by

amending the complaint to add the previously excluded factual allegations since

those new factual allegations “do[] not change the state of things” because they

existed when the original complaint was filed. The Order cites no legal support for

this proposition.

        And by allowing Gartrell to file an amended complaint that includes new



58
   Ibid. The court, citing Holzman v Malcolm S. Gerald, also found support for its ruling by determining
the proposed amended complaint “does not contradict her prior statements.” This finding has no
relevance to a determination of jurisdiction, the court cites nothing in the record regarding this
Gartrell’s alleged “prior statements”, and Holzman, which involved a factual attack to jurisdiction
thereby, permitting the court “to weigh the evidence and satisfy itself as to the existence of its power
to hear the case.” See, Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).
59
   Mollan, 22 U.S. at 539.
60
   Id.
                                               Page 20 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 25 of 26 PageID 784




factual allegations of injuries, the court has created a conundrum. Due process

requires that J.J. Marshall be allowed to investigate the new factual allegations

through discovery, including deposing Gartrell a second time. While it seems

reasonable to assume the court would permit a second deposition, the very idea that

a second deposition would be necessary calls into question the court’s ruling that the

filing of an amended complaint “does not change the ‘state of things.’”

                                          III.   Conclusion

          The court implicitly found that the operative Complaint doesn’t imbue this

court with jurisdiction because the factual allegations are insufficient to create Article

III jurisdiction. And § 1653 cannot be used to create jurisdiction that doesn’t already

exist. Because the pending complaint fails to satisfy Article III, “dismissal for lack of

subject-matter jurisdiction is the only option available in this case.” 61

                                Local Rule 3.01(g) Certification

          Defendant hereby certifies counsel has conferred in good faith with counsel for

Plaintiff regarding the relief requested herein and has been informed that Plaintiff

opposes such relief.




61
     Grupo Dataflux, 541 U.S. 567, 574–75, 124 S. Ct. 1920.
                                                 Page 21 of 22
Case 3:19-cv-00442-TJC-JBT Document 60 Filed 02/23/21 Page 26 of 26 PageID 785




                                         Respectfully submitted by:

                                         /s/ Dale T. Golden
                                         Dale T. Golden, Esq.
                                         Florida Bar Number: 0094080
                                         GOLDEN SCAZ GAGAIN, PLLC
                                         1135 Marbella Plaza Drive
                                         Tampa, Florida 33619
                                         Phone: (813) 251-5500
                                         Direct: (813) 251-3632
                                         Fax: (813) 251-3675
                                         dgolden@gsgfirm.com
                                         Counsel for Defendant




                                   Page 22 of 22
